DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 12/13/2021 in which claims 1-8, 10-18, and 20-22 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-13, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. US 20180137190 A1 (hereinafter referred to as “Humphreys”) in view of Humphreys et al. US 20060047690 A1 (hereinafter referred to .

As per claim 1, Beller teaches:
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive question answering (QA) system with descriptor uniqueness identification to support named entity mention clustering, the method comprising: 
receiving, by an entity uniqueness identification and entity clustering engine executing within the cognitive QA system, an open-domain corpus of text documents (Beller, [0005] – Ingesting one or more incoming documents to form an open-domain corpus) and 
a domain-specific corpus of text documents (Beller, [0005] – For each functional domain category, identifying one or more representative documents to establish a seed sub-corpus.  Paragraph [0006] – Splitting the open-domain corpus into one or more separate search indices corresponding to the one or more functional domain categories);
Although Beller teaches open domains and specific domains of corpuses of documents in at least paragraphs [0005] and [0006], Beller doesn’t go into detail about annotating for entity types and mentions such as names of persons or titles, however, Humphreys teaches:
annotating, by an entity tagger within the entity uniqueness and entity clustering engine, a set of documents from the open-domain corpus of text documents and the domain-specific corpus of text documents for entity types and mentions (Humphreys, [0045] – Generates annotations where entity type can be part of the annotation.  Paragraph [0051] – Generates named entity annotations, wherein a named entity is interpreted as a mention); 
collecting, by an entity uniqueness identification component within the entity uniqueness and entity clustering engine, descriptor usages of descriptors from all documents in the open domain corpus of text documents (Humphreys, [0046], [0051] – Build an index, wherein building an index with text is interpreted as collecting.  Paragraphs [0050], [0059] – Document index.  [0082] – Annotations can be used to index text, wherein indexing any part of the text is interpreted as collecting descriptors.  Paragraph [0061] - "Mr." would be recognized and annotated as a title annotation or token, wherein the recognition of the uses of text such as “Mr.” to be a title is interpreted as collecting descriptor usages of descriptors); 
analyzing, by the entity uniqueness identification component, the descriptor usages to classify the descriptors as base terms or modifier terms (Humphreys, [0063] – Parsing allows for parts of speech to be identified, wherein parts of speech including adjectives, titles, etc. are interpreted as base terms and modifier terms); 
generating, by the entity uniqueness identification component, compatibility scores for the descriptors, wherein the compatibility scores comprise real-valued scores such that a negative score indicates incompatibility and a positive score indicates compatibility, with larger magnitude scores indicating strength of determination or confidence (Humphreys, [0053] – A probability model identifies named entities that are the same, wherein this is interpreted as a compatibility score for descriptors.  Paragraph [0069] – Most probable of the named entities from a ranking system); and
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beller’s invention in view of Humphreys in order to annotate for entity types; this is advantageous because it allows the system to search for specific and unique names/entities more efficiently (Humphreys, paragraph [0054]).
Beller as modified doesn’t go into detail about merging and generating a set of candidate answers, however, Allen teaches:
performing, by an entity clustering component within the entity uniqueness and entity clustering engine, entity merging of entity clusters based on the compatibility scores (Allen, [0055] – The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question); and
generating, by the cognitive QA system, a set of candidate answers from passages within the domain-specific corpus of text documents for an input question based on results of the entity merging of entity clusters (Allen, [0055] – The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as "candidate answers"). From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Beller’s invention as modified in view of Allen in order to merge entities and present a result based on the merge; this is known technique in the field of QA systems and is also advantageous for finding the correct answer because scores can present the answers in a ranking order that is likely to be correct (Allen, [0055]).

As per claim 8, Beller as modified teaches:
The method of claim 1, wherein generating compatibility scores for the descriptors comprises using a trained statistical scorer (Humphreys, [0083]).

Claims 11 and 18 are directed to a computer program product performing steps recited in claims 1 and 8 with substantially the same limitations.  Therefore, the rejections made to claims 1 and 8 are applied to claims 11 and 18.

Claim 20 is directed to a computing device performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 20.


The method of claim 1, wherein generating the set of candidate answers comprises analyzing, by a question and topic analysis stage of the cognitive QA system, the input question using natural language processing (NLP) techniques to extract major elements from the input question based on results of the entity merging of entity clusters (Allen, [0048] – The question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics).

As per claim 22, Beller as modified teaches:
The method of claim 1, wherein generating the set of candidate answers comprises: 
performing, by a hypothesis and evidence scoring stage of the cognitive QA system, a comparison of language of the input question and language of each candidate answer based on results of the entity merging of entity clusters (Allen, [0053], [0054] and [0056] – The QA system pipeline performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or "candidate answer" as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input questions); and 
performing, by the hypothesis and evidence scoring stage, evidence scoring to evaluate a likelihood that each candidate answer is a correct answer for the input question based on results of the entity merging of entity clusters .

Claims 2, 3, 10, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Humphreys in view of Allen and further in view of Blume et al. US 20070067285 A1 (hereinafter referred to as “Blume”).

As per claim 2, Beller as modified doesn’t teach removing context dependent descriptor terms, however, Blume teaches:
The method of claim 1, further comprising removing context dependent descriptor terms (Blume, [0040] – Prefixes are removed from the named entities).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beller’s invention as modified in view of Blume in order to remove context dependent terms; this is advantageous because it store these descriptors as attributes to remove ambiguities (Blume, paragraph [0040]).

As per claim 3, Beller as modified doesn’t teach building a frequency count of co-occurrences, however, Blume teaches:
The method of claim 1, further comprising building a frequency count of descriptor co-occurrences (Blume, [0038] – Token sequence counts and word lists.  count vector is adequate for recording all of the items that co-occur with a particular entity.  Also, paragraphs, [0050] and [0052]).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beller’s invention as modified in view of Blume in order to build a frequency count of co-occurrences; this is advantageous because it helps resolve discrepancies (Blume, paragraph [0038]).

As per claim 10, Beller as modified doesn’t teach distance models, however, Blume teaches:
The method of claim 1, wherein performing entity merging comprises using a classification model, a distance-based model, or a Markov Chain Monte Carlo based inference model (Blume, [0042] – Distance measures).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beller’s invention as modified in view of Blume in order to use a distance based model; this is a known technique in scoring and merging entities and is also advantageous for dealing with variants of terms (Blume, paragraph [0042]).

.

Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beller as modified in view of Humphreys in view of Allen, and further in view of Fink et al. US 20170351816 A1 (hereinafter referred to as “Fink”).

As per claim 4, Beller as modified doesn’t go into detail about specificity markers, however, Fink teaches:
The method of claim 1, further comprising generating specificity markers for the descriptors, wherein each specificity marker specifies whether the uniqueness of the corresponding descriptor is definite or indefinite (Fink, [0039] – The language identifier may analyze the prevalence of function words such as “the” to identifier a document’s language, wherein this is interpreted as a specifity marker according to the paragraph [0087] of the specification.  Paragraph [0042] – Nouns and pronouns referring to proper nouns are identified to determine the nature of a noun via context, or word attribute and position, wherein this is interpreted as determining its definiteness or indefiniteness).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Beller invention as modified in view of Fink in order to specify the uniqueness of a descriptor; this is advantageous because it’s a 

As per claim 5, Beller as modified with Fink teaches:
The method of claim 1, wherein annotating the set of documents comprises replacing each text-level mention with its corresponding entity type (Fink, [0023] – Rules may be written and used to identify particular entity types, such as: "The noun following the words `lives in` is a location." In this example, the CAS 205 may be annotated to indicate the word identified by the rule is a noun of the "location" type.).

As per claim 7, Beller as modified doesn’t go into detail about synonyms, however, Fink teaches:
The method of claim 1, wherein generating compatibility scores for the descriptors comprises using a rule-based scorer with a taxonomy and synonym resource (Fink, 0022] –Synonyms.  Paragraph [0025] – Classification module sorts documents).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Humphrey’s invention as modified in view of Fink in order to using a taxonomy and a synonym resource; this is advantageous because it’s a further analysis of the text, wherein analyzing parts of speech is a known technique in the field of data analysis (Fink, paragraph [0040]).

.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Humphreys in view of Allen and further in view of Polanyi et al. US 20020194230 A1 (hereinafter referred to as “Polanyi”).

As per claim 6, Beller as modified doesn’t go into detail about different grammatical construction, however, Polanyi teaches:
The method of claim 1, wherein each description is in a grammatical construction selected from the group consisting of copula, pre-nominal, sentence- initial adverbial, and appositive (Polanyi, [0081] – Copula).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Beller’s invention as modified in view of Polanyi in order to include a grammatical construction; this is advantageous because it’s a further analysis of the text, wherein analyzing parts of speech is a known technique in the field of data analysis (Polanyi, paragraph [0081]).

.

Response to Arguments
The 101 rejection as a judicial exception is withdrawn due to amendments made and as well as the arguments made on 12/13/2021.  All arguments for this rejection have been considered and are persuasive.

Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive.  New references have been found to teach the amended claims, but Humphreys remains to teach analyzing the descriptor usage to classify the descriptors as base terms or modifier terms.  Applicant argues that simply analyzing parts of speech to be identified doesn’t adequately teach the claim limitations here because, for example, the base term, “star” can be modified by the term “football” which would otherwise be identified as a noun and not a modifier.  However, Humphrey is still considered relevant because the claim language isn’t specifying both a base term AND a modifier term.  Instead, the claim teaches a base term OR a modifier term.  Therefore, Humphrey teaches the claimed limitation at least for that reason alone.  To clarify, Humphreys teaches “titles” which can be interpreted as a base term, but if Applicant were to clarify that both a base term AND modifier term need to be identified in the claims, then this would appear to overcome the reference of Humphreys.

Applicant also argues that the prior art of record doesn’t teach claims 4, 5, and 7.  However, Applicant points to the fact that the prior art doesn’t go into detail about real-valued scores as claimed.  But this isn’t the focus of claims 4, 5, and 7.  Therefore, the arguments for these claims are generally moot at least due to the prior art of record being changed.
	Similarly, the arguments for claim 6 are generally moot for the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byron et al. US 20170255694 A1 teaches a Method For Deducing Entity Relationships Across Corpora Using Cluster Based Dictionary Vocabulary Lexicon (Title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

February 24, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152